Filed 4/8/21 P. v. Chacon CA2/6
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                         DIVISION SIX


 THE PEOPLE,                                                2d Crim. No. B307733
                                                         (Super. Ct. No. 2017013629)
      Plaintiff and Respondent,                               (Ventura County)

 v.

 FRANCISCO DANIEL
 CHACON,

      Defendant and Appellant.


            Francisco Daniel Chacon appeals from the
postjudgment order revoking and reinstating his Postrelease
Community Supervision (PRCS). We dismiss.
            In August 2017, Chacon pled guilty to felony
possession of a controlled substance with a firearm (Health &
Saf. Code, § 11370.1, subd. (a); count 2) and misdemeanor driving
with a suspended license (Veh. Code, § 14601.2, subd. (a); count
4). The trial court suspended imposition of sentence and placed
Chacon on probation for 36 months with terms, including that he
serve 150 days in county jail.
             In February 2018, Chacon admitted he violated
probation. The court revoked and reinstated probation. It
modified the previous 150-day jail term to a 210-day jail term.
             In December 2018, Chacon admitted he violated
probation a second time. The court revoked and reinstated
probation with the modification that he serve 60 additional days
in county jail.
             In April 2019, Chacon admitted he violated probation
a third time. The court terminated the probation as unsuccessful
and sentenced him to two years in state prison for count 2
(Health & Saf. Code, § 11370.1).
             In October 2019, Chacon was released from prison
and placed on PRCS. In August 2020, police officers arrested
Chacon after finding several open alcohol containers and a loaded
revolver in his car. Two days later, police arrested Chacon again
after the officers received reports about a fight. The officers
observed that Chacon exhibited symptoms of drug use. The
probation department filed a petition for revocation of PRCS,
alleging that Chacon engaged in illegal conduct, possessed a
firearm, possessed or used alcohol, drove without a license, and
possessed or used a controlled substance.
             In September 2020, the court found Chacon violated
PRCS. It revoked and reinstated supervision with the
modification that he serve an additional 160 days in county jail.
             We appointed counsel to represent Chacon in this
appeal. After examining the record, counsel filed an opening
brief that raises no arguable issues. We advised Chacon that he
had 30 days to personally submit any contentions or issues he
wished us to consider. Chacon did not file a supplemental brief.
             Because this appeal is from an order denying




                                2
postconviction relief rather than Chacon’s first appeal of right
from a criminal conviction, Chacon is not entitled to review
pursuant to People v. Wende (1979) 25 Cal.3d 436. (People v.
Serrano (2012) 211 Cal.App.4th 496, 501; People v. Cole (2020) 52
Cal.App.5th 1023, review granted Oct. 14, 2020, S264278.)
Because Chacon has not filed a supplemental brief, we dismiss
the appeal. (Cole, supra, at p. 1028.)
                          DISPOSITION
            The appeal is dismissed.
            NOT TO BE PUBLISHED.




                                    TANGEMAN, J.


We concur:



             GILBERT, P. J.



             PERREN, J.




                                3
                     Rocky J. Baio, Judge

              Superior Court County of Ventura

               ______________________________


           Heather E. Shallenberger, under appointment by the
Court of Appeal, for Defendant and Appellant.
           No appearance for Plaintiff and Respondent.